DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/12/2022 has been entered.
Claims 1-3, 5-7, 9-10, 12-13 and 15-21 are pending.  Claims 10, 12-13, 15-17 and 21 are the subject of this NON-FINAL Office Action.  Claims 1-3, 5-7, 9 and 18-20 are withdrawn. 
	Applicants amend claim 10 to include the “coating element” of former claims 16 and 17; and add new subject matter in claims 16, 17 and 21.

Claim Interpretations
The elected “quantification and tracking module” of paragraph 0040 is “counter 12 (also referred to as a tracking and quantification module)” which comprises two wheels.
The following items are not included within/on the “modular device” and any description of their intended use with the device is “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”  (See MPEP § 2114(II)):
“additive manufacturing printer”
Filament
Reel
Extruder; and
Coating.
	Finally, the specification broadly explains that the “drying element” can be a heater, dryer, blower, recirculating air, etc. (para. 004, for example); and the “coating element” can be spray nozzle, utilizes film evaporation, laser-assisted deposition, or any other methods to provide coating for filament such as paint, ink, etc. (para. 0039, for example).

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 16 is confusing because it recites “wherein a plurality of coatings . . .,” yet claim 10 recites “at least one coating.”  It is not clear if claims 10 and 16 require more than one coating or one or more coatings.  
For purposes of applying prior art, the Office interprets claim 10 as requiring only one coating, but the scope of “at least one coating” is more than one coating.

New Grounds of Rejection - 35 USC § 112 – Written Description
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 17 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the full scope of the claimed invention. 
	The specification fails to demonstrate possession of “wherein subsequent to applying a first coating to the portion of filament, the motorized feeder module is configured to retract the portion of filament, whereby the coating element is configured to apply at least one additional coating to the portion of known filament.”  At best, the specification discusses “since filament 16 contacts both wheel 31 and 32, and since
wheels 31, 32 are capable of both clockwise and counterclockwise rotation, counter 12 accommodates bidirectional movement and bidirectional quantification of filament 16” (para. 0040).  This bidirectional movement is always discussed in relation to the counter.  The specification never discusses bidirectional movement in relation to further coating the filament after a first coating.  Thus, the specification fails to demonstrate possession of “wherein subsequent to applying a first coating to the portion of filament, the motorized feeder module is configured to retract the portion of filament, whereby the coating element is configured to apply at least one additional coating to the portion of known filament.”  

New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10, 12-13, 15-16 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over DEBORA (US 2016/0052208), in view of BIENZOBAS SAFFIE (US 2016/0229122; hereinafter “BS”).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar filament coating techniques to the filament device of DEBORA in order to add color to filaments with a reasonable expectation of success.
	As to claim 10, DEBORA teaches a filament device (FQMM 164, or feedstock monitoring device 600) comprising motorized feeder/actuator 154, 702, 714 adjacent quantification and tracking module 600 with two wheels 606, 608 separated by gap between wheels smaller than height of channel and a rotary encoder 602, and a computing device 102 that stores distance and direction data from quantification and tracking module (Figs. 2-3, paras. 0018, 0037, 0049, 0051, 0088, 0105, 0111, 0117, 0129, 0186, 0194).  Paragraph 0187 explicitly explains that 
The input drive module 154 has a motor built into it that is able to actuate the feedstock 200 linearly via a drive gear that is in contact with the feedstock as shown in FIG. 4. More particularly, FIG. 4 shows the input drive module 154 which includes a drive gear 250 that contacts the feedstock 200 in the system. An idler wheel 252 is shown in contact with the input feed stock 200 on the opposite side from the drive gear 250

(see also paras. 0129-30).  In other word, the drive gear is a motor.  Paragraph 0129, for example, explains the “drive gear 606” of Figure 3C.  Thus, a skilled artisan would have recognized that Figure 3C, just like Figure 4, includes a motorized drive gear wheel 250/606 and idler wheel 252/608 for the feedstock movement.

    PNG
    media_image1.png
    426
    826
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    299
    355
    media_image2.png
    Greyscale

Further as to claim 10, DEBORA teaches “receiving platform” of wheels:

    PNG
    media_image3.png
    261
    287
    media_image3.png
    Greyscale
.
This “receiving platform” performs the same “lateral translation” securing as claimed, mainly a “constrained passageway” to prevent unwanted lateral movement (see e.g. paras. 0141-42, 0219-20).  The “receiving platforms” or passageways are spaced apart from each other such that channel is formed between the wheels, and the gap between the wheel surfaces less than the channel gap (Fig. 10B, where wheel edges touch or very close, forming passageway for filament between wheels).
	Further as to claim 10, DEBORA teaches predetermined lengths of filament (Abstract, for example).
	As to claim 12, DEBORA teaches wheels can rotate both directions (para. 0194, for example).  It is also noted that all wheels 606, 608 are capable of rotating both directions as this is in the very nature of a wheel.
	As to claim 13, DEBORA teaches “[i]t is also preferred that the wheels are able to rotate with little rotary friction. This can be achieved by using low friction bearings” (para. 0237).
	As to claim 15, DEBORA teaches drying element (paras. 0023, 0034, 0045, 0082).
	As to claim 21, DEBORA teaches that SEME module can include pings to indicate lengths of filament consumed and remaining (Example 3, for example).  A skilled artisan of common sense and ordinary creativity would have been motivated to include user-friendly ways to indicate amounts of filament remaining or used in order to allow users to order, replace and/or add more filament.
All prior art is presumed enabled.  See In re Antor, 689 F.3d 1282, 1287-94 (Fed. Cir. 2012) (All prior art presumed enabled; Applicants must provide evidence to overcome this presumption); In re Morsa, 713 F.3d 104, 109-11 (Fed. Cir. 2013) (same).  In order to overcome the presumption of enablement, Applicants are advised to apply the following guidance.  "In order to anticipate, a prior art disclosure must also be enabling, such that one of ordinary skill in the art could practice the invention without undue experimentation. The standard for enablement of a prior art reference for purposes of anticipation under section 102 differs from the enablement standard under 35 U.S.C. § 112."  Novo Nordisk Pharms., Inc. v. Bio-Tech. Gen. Corp., 424 F.3d 1347, 1355 (Fed. Cir. 2005) (internal citations omitted).  While section 112 states that the specification must enable one skilled in the art to 'use' the invention, "section 102 makes no such requirement as to an anticipatory disclosure . . . . Rather, anticipation only requires that those suggestions be enabled to one of skill in the art."  "Whether a prior art reference is enabling is a question of law based upon [the] underlying factual findings."  Id (internal citations omitted.)  It has also been held that "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation."  Impax Labs. Inc. v. Aventis Pharms. Inc., 468 F.3d 1366, 1383 (Fed. Cir. 2006).  "Rather, the proper issue is whether the . . . patent is enabling in the sense that it describes the claimed invention sufficiently to enable a person of ordinary skill in the art to carry out the invention."  Id. at 1383.
	DEBORA does not explicitly teach a coating element disposed proximate and in mechanical communication the quantification and tracking module, the coating element adapted to receive the filament from the quantification and tracking module filament and apply coating to filament as the filament is driven toward extruder of the additive manufacturing printer; or a reservoir disposed within the coating element, the reservoir containing the coating adapted to be applied to the filament.
	However, BS demonstrates that such coating techniques were routinely used in the FDM art.  BS teaches coating element 725 with reservoir (Fig. 7) to allow “CMYK coloring and comprises ink feeders 740C, 740M, 740Y, 740K, which respectively feed cyan, magenta, yellow and black ink to respective injectors 735C, 735M, 735Y, 735K” (para. 0046; see also paras. 0003, 0019-23, 0037-51).  DEBORA also teaches splicer module 162 upstream of extruder that includes adhesive feedstock 522 that can include colorant to change the color of the feedstock/filament (paras. 0143 & 0209-12 and Fig. 11).  DEBORA also discusses upstream coaters (paras. 0168-71).  A skilled artisan would have been motivated to adapt upstream coaters such as disclosed in DEBORA using known coating device such as BS.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar filament coating/coloring techniques to the filament system of DEBORA in order to color filaments for colored 3D objects with a reasonable expectation of success.
Applicants argue that “Debora clearly teaches away from the use of a coating element and/or an alternative upstream coating methods within its system” because “[s]pecifically, in paragraph [0171], Debora explicitly discloses that coatings are "detrimental to the quality of the printed parts" (Reply, pg. 16).  This characterization of DEBORA is inaccurate.  “‘A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.’ . . . A reference does not teach away, however, if it merely expresses a general preference for an alternative invention but does not ‘criticize, discredit, or otherwise discourage’ investigation into the invention claimed.” DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1327 (Fed. Cir. 2009) (citing Ricoh Co., Ltd. v. Quanta Computer Inc., 550 F.3d 1325, 1332 (Fed. Cir. 2008) (quoting In re Kahn, 441 F.3d 977, 990 (Fed. Cir. 2006)) and In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004)) (emphasis added).  Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  Fulton, 391 F.3d at 1200-01.  In fact, the Fulton court held that the prior art as a whole suggested the desirability of the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives.  Id. (emphasis added).  “[J]ust because better alternatives exist in the prior art does not mean that an inferior combination is inapt for obviousness purposes.” In re Mouttet, 686 F.3d 1322, 1334 (Fed. Cir. 2012). A teaching that a result would be inferior or less desirable is not a teaching away unless the use “would render the result inoperable.” In re ICON Health and Fitness Inc., 496 F.3d 1374, 1381 (Fed. Cir. 2007). 
“When a piece of prior art ‘suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant’ the piece of prior art is said to ‘teach away’ from the claimed invention. In re Gurley, 27 F.3d 551, 553 (Fed.Cir.1994). As with other subsidiary obviousness inquiries, ‘[w]hat a reference teaches and whether it teaches toward or away from the claimed invention are questions of fact.’ [Winner Intern. Royalty Corp. v. Wang, 202 F.3d 1340, 1349 n. 8 (Fed. Cir. 2000)] (internal quotations omitted). However, obviousness must be determined in light of all the facts, and there is no rule that a single reference that teaches away will mandate a finding of nonobviousness. Likewise, a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine. See id. at 1349 n. 8 (“The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another.”). Where the prior art contains ‘apparently conflicting’ teachings (i.e., where some references teach the combination and others teach away from it) each reference must be considered “for its power to suggest solutions to an artisan of ordinary skill.... consider[ing] the degree to which one reference might accurately discredit another.’ In re Young, 927 F.2d 588, 591 (Fed.Cir.1991).”

Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006).  Here, DEBORAH as a whole (without even considering other prior art) does not teach away from using “coating element” as broadly defined by Applicants.  First, “coating element” can be anything that is capable of coating any portion of filament such as spray nozzle, utilizes film evaporation, laser-assisted deposition, or any other methods to provide coating for filament such as paint, ink, etc. (para. 0039, for example).  In fact, DEBORAH teaches splicer module 162 that includes adhesive feedstock 522 that can include colorant to change the color of the feedstock/filament (paras. 0143 & 0209-12 and Fig. 11).  In other words, even though DEBORAH states “[t]he series enabled extrusion method disclosed hereinafter may use materials that already have uniform properties thus providing a benefit over these other upstream methods,” yet DEBORAH as a whole does not clearly teach away from altering (e.g. “coating” as claimed) the filaments.
	Even more, Applicants misinterpret the quotation from DEBORAH.  The quotation, in context, states:
	There are several approaches to series feed solutions, three common approaches being manual feed material swapping, the use of pre-fabricated multi-material feedstock, and altering a single feed material upstream of the 3D printer extruder. . . .
	[ . . . ]
Altering the feedstock upstream of the extruder has been demonstrated using methods such as the application of inks, as well as induced change by other non-invasive means. For example, it is known in the art to dye feedstock, e.g., filament, such that different segments of the feedstock have different colors. There has been some success by these technologies in altering the aesthetic properties of the feedstock, such as color, but this method has not been shown to allow changes in other material properties such as, but not limited to, mechanical properties or conductivity. One skilled in the art may recognize that it is useful for feedstock to have uniform properties throughout to ensure high quality printer output. This is difficult to achieve when altering the feedstock in a non-invasive manner. Inks, dyes, or other chemicals used to alter the feedstock's properties can also be detrimental to the quality of the printed parts. The series enabled extrusion method disclosed hereinafter may use materials that already have uniform properties thus providing a benefit over these other upstream methods. Furthermore, these materials may vary significantly from each other allowing for true multi-material extrusion with a wide range of material options

(paras. 0168 & 0171; emphases added).  DEBORAH is discussing the positives and negatives of altering filaments, and uses tentative language (“may”; “there has been some success”; “difficult”; “a benefit”).  DEBORAH does not clearly suggest that the line of development flowing from DEBORAH’s disclosure is unlikely to be productive of the result sought by the applicant, or discourage from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.  Instead, DEBORAH merely expresses a general preference for an alternative invention but does not criticize, discredit, or otherwise discourage investigation into the invention claimed.  Thus, DEBORAH does not teach away from “coating.”

Prior Art
The following prior art is pertinent: US 20170312987; US 20190055104; US 20190030818; US 20170326802; US 20200016840; US 20210162664; US 10173409; US 20190030818; US 20180043628; US 20190022725; US 20160144565; US 20170136707; US 20180111306; WO 2018022147; US 20180236713; US 20180250882; US 20190022934; US 10254499; US 11077607; US 20190001577; US 10093061; US 10442179; US 20200086574; KR102039491B1.
The following prior art teaches that rotary encoders for measuring filament parameters are well-known: US 2019/0283330, paras. 0022-23; US 20190001574; 3D Printing.com, Convert An Old Mouse To A Nifty Filament Counter - 3D Printing, https://3dprinting.com/how-to/3d-printing-hack-convert-old-mouse-nifty-filament-counter/, 12/13/2016

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743